DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


                                                  Allowable Subject Matter
2.	Claims 1-16 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Determining a maximum output frequency from the motor drive as a function of the voltage present on the DC bus and when the maximum output frequency determined in step (e) is less than the desired output frequency determined in step (c), limiting an output frequency from the motor drive to the maximum output frequency including remaining claim limitations. 
As per independent claim 6: Determine a maximum output frequency from the motor drive as a function of the voltage present on the DC bus; and when the maximum output frequency, which is determined as a function of the voltage present on the DC bus, is less than the desired output frequency for the AC voltage to be generated by the inverter section at the speed command, limit the output frequency of the AC voltage to the maximum output frequency including remaining claim limitations.
As per independent claim 12: Determining a maximum output frequency from the motor controller as a function of the voltage present on the DC bus; and when the maximum output frequency is less than an-a desired output frequency required to control rotation of the motor to 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,600,221 to Tomatsuri discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846